Sherburne, C. J.
The plaintiffs in this action are the parents of the plaintiff in Stark v. Crowell et al, ante p. 413 and seek to recover from the same defendants for loss of services and expenditures claimed to have been caused by the same negligent operation of an automobile as alleged in that case. The two cases were heard together upon defendants’ pleas in abatement and present the same questions here. The decision in that case is conclusive here.

*425
The judgment oj the county court adjudging the pleas in abatement of the defendants irisicfficient and granting plaintiff’s motion for judgment in chief is affirmed, and the cause is remanded.